OPINION OF THE COURT
[1] This is a writ of certiorari, directed to the district court of Guadalupe county, to review a judgment rendered upon a petition to purge the registration list of said county under the provisions of chapter 41, Laws of 1927. The district court entertained a demurrer to the petition, sustained the same, and rendered a final judgment dismissing the petition. The writ of certiorari was thereupon issued by this court and due return made thereto. A motion to dismiss the writ was interposed, and denied by this court. Thereupon we have determined that the district court acted without jurisdiction in entertaining the demurrer; it being unknown to the provisions of the act, and it being the duty of the district court to hear the proofs and find the facts upon the allegations of the petition.
[2] Counsel argued that the provisions of the act are unconstitutional, because of a lack of a provision therein for notice and opportunity to be heard by the voters. We hold that there is sufficient provision for notice and hearing contained in the act. Therefore the judgment, in so far as it sustains the demurrer to the petition, is reversed, and the cause remanded. In view of the short time to elapse before the date of the ensuing election, we hereby suspend the rules, if any, providing for rehearing, and *Page 535 
direct that the district court overrule the demurrer and proceed forthwith, in accordance with chapter 41, Laws of 1927, and particularly section 223 thereof.
And it is so ordered.
PARKER, C.J., and WATSON, J., concur.